Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO PURCHASE AGREEMENT

April 30, 2019

To the Purchaser named on the signature page hereto

Ladies and Gentlemen:

Reference is hereby made to that certain Purchase Agreement dated January 15,
2019 by and between Quotient Limited, a public limited liability company formed
under the Laws of Jersey, Channel Islands (the “Issuer”), the Subsidiaries of
the Issuer named on the signature pages thereto (the “Subsidiary Guarantors”)
and the Purchaser named on the signature page thereto (the “Existing Purchase
Agreement”). The Issuer, the Subsidiary Guarantors and the Purchaser are each
referred to in this Amendment No. 1 to Purchase Agreement (this “Amendment”) as
a “Party” and are collectively referred to in this Amendment as the “Parties”.
Capitalized terms used herein and not defined shall have the meaning ascribed to
each in the Existing Purchase Agreement. The rules of construction set forth in
Annex A to the Existing Purchase Agreement shall apply to this Amendment mutatis
mutandis and are hereby incorporated by reference into this Amendment as if set
forth fully in this Amendment.

RECITALS

WHEREAS, the Parties desire to, subject to the terms and conditions contained in
this Amendment, amend the Existing Purchase Agreement as set forth in this
Amendment (as so amended, the “Purchase Agreement”);

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

AMENDMENT TO EXISTING PURCHASE AGREEMENT

Section 1.01. Amendment to Existing Purchase Agreement.

(a) The third sentence of the first paragraph of Section 3.1 of the Existing
Purchase Agreement is amended and restated as follows:

“It is acknowledged and agreed, for the avoidance of doubt, that the Notes shall
not be issued, and the Closing Date shall not occur, if the CE Marking
Securities Triggering Event has not occurred on or before May 31, 2019 and the
Issuer has not provided to the Purchaser the CE Marking Securities Triggering
Event Notice within the time frame set forth in, and otherwise in accordance
with, Section 7.5.”

 

-1-



--------------------------------------------------------------------------------

(b) Section 6.13 of the Existing Purchase Agreement is amended and restated as
follows:

“Section 6.13 CE Marking Securities Triggering Event. The CE Marking Securities
Triggering Event shall have occurred on or prior to May 31, 2019.”

(c) Section 17.1 of the Existing Purchase Agreement is amended and restated as
follows:

“Section 17.1 Termination. This Purchase Agreement will terminate upon any of
the following: (a) if the CE Marking Securities Triggering Event has not
occurred on or before May 31, 2019, on May 31, 2019 and (b) the mutual written
agreement of the parties hereto.”

ARTICLE II

MISCELLANEOUS

Section 2.01. Effect of this Amendment. Except as expressly amended by this
Amendment, the Parties hereto acknowledge and agree that the Existing Purchase
Agreement shall remain unaltered and in full force and effect in accordance with
its terms. To the extent any term or provision of this Amendment conflicts with
any term or provision of the Existing Purchase Agreement, the terms and
provisions of this Amendment shall control.

Section 2.02. Successors and Assigns. This Amendment will inure to the benefit
of and be binding upon the parties hereto and their respective successors,
permitted assignees and permitted transferees. So long as any of the Notes or
Royalty Rights are outstanding, no Obligor may assign any of its rights or
obligations hereunder or any interest herein without the prior written consent
of the Purchaser except as permitted in accordance with the Indenture and the
Royalty Rights Agreement, as applicable.

Section 2.03. Severability. Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by Law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 2.04. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Amendment. Any
counterpart may be executed by facsimile or other electronic transmission, and
such facsimile or other electronic transmission shall be deemed an original.

Section 2.05. Governing Law; Consent to Jurisdiction. THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO
CONFLICTS OF LAW OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. The parties hereto
hereby submit to the non-exclusive jurisdiction of the U.S. federal and state
courts of competent jurisdiction in the Borough of Manhattan in The City of New
York in any suit or proceeding arising out of or relating to this Amendment or
the transactions contemplated hereby.

{SIGNATURE PAGE FOLLOWS}

 

-2-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of this Amendment,
kindly sign and return to us one of the counterparts hereof, whereupon it will
become a binding agreement between us and you in accordance with its terms.

 

Very truly yours, QUOTIENT LIMITED By:                Name: Christopher Lindop
Title: Chief Financial Officer

QBD (QS IP) LIMITED By:                    Name: Roland Boyd Title: Director
QUOTIENT BIODIAGNOSTICS, INC.

By:            Name: Christopher Lindop Title: Director

ALBA BIOSCIENCE LIMITED By:            Name: Roland Boyd Title: Director

Witness:                                 
                                                     Name: Address:

 

 

[Signature Page to Amendment to Purchase Agreement]



--------------------------------------------------------------------------------

QUOTIENT SUISSE SA By:  

                     

Name: Roland Boyd Title: Director QUOTIENT BIOCAMPUS LIMITED By:  

                 

Name: Roland Boyd Title: Director

Witness:                                 
                                                    

Name:

Address:

[Signature Page to Amendment to Purchase Agreement]



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE]

 

[Signature Page to Amendment to Purchase Agreement]